   Case 1:20-cr-00154-LO Document 40 Filed 07/14/20 Page 1 of 8 PageID# 246



                   IN THE UNITE.D STATIES DISTRICT COURT FOR THE


                              EAS'i'EIOJ DISTRICT OF VIRGINIA


                                       Alexandria Division
                                                                                      JULM 2020
UNITED STATES OF AMERICA

                                                                              .CLr.     s i.nb! i-i;Lr u<::.'RT r
       V.                                             Case No. l:2Q-cr-154|(LOVVM               viRC.:N"V. _ _j


JOHN CAMERON DENTON,
       a/k/a "Rape"
       a/k/a "Death"
       a/k/a "Tormentor"

       Defendant.



                                    STATEMENT OF FACTS


       The United States and the Defendant, JOHN CAMERON DENTON (hereinafter "the

Defendant") agree that the allegations in the criminal information and the following facts are true

and correct, and that had the matter gone to trial the United States would have proven them

beyond a reasonable doubt:

       1.      At ail limes relevant to the criminal information, the Defendant resided in Texas.

       2.      Beginning in and around October 2018 and continuing until in and around April

2019, in the Eastern District of Virginia and elsewhere, the Defendant did knowingly and

unlawfully combine, conspire, confederate, and agree with John William Rirby Kelley and other

uncharged co-eonspirators including, but not limited to, two foreign nationals (hereinafter "Co-

Conspirator 1" and "Co-Conspirator 2")and a juvenile ("Co-Conspirator 3"), to transmit in

interstate and foreign commerce any communication containing any threat to injure the person of

another, in violation of Title 18, United States Code, Section 875(e), all in violation of Title 18,

United States Code, Section 371.
Case 1:20-cr-00154-LO Document 40 Filed 07/14/20 Page 2 of 8 PageID# 247
Case 1:20-cr-00154-LO Document 40 Filed 07/14/20 Page 3 of 8 PageID# 248
Case 1:20-cr-00154-LO Document 40 Filed 07/14/20 Page 4 of 8 PageID# 249
Case 1:20-cr-00154-LO Document 40 Filed 07/14/20 Page 5 of 8 PageID# 250
Case 1:20-cr-00154-LO Document 40 Filed 07/14/20 Page 6 of 8 PageID# 251
Case 1:20-cr-00154-LO Document 40 Filed 07/14/20 Page 7 of 8 PageID# 252
Case 1:20-cr-00154-LO Document 40 Filed 07/14/20 Page 8 of 8 PageID# 253
